Exhibit 10.6
SUBORDINATION AND INTERCREDITOR AGREEMENT
This Subordination and Intercreditor Agreement (this “Agreement”) is between
Blue Moon Energy Partners LLC, a Florida limited liability company (the
“Subordinate Creditor”), and the holder of the Senior Note (defined below)
signatory hereto (the “Senior Creditor”), and is dated as of June 4, 2009.
BACKGROUND
The Senior Creditor desires to purchase from Steel Vault Corporation, a Delaware
corporation (the “Issuer”), a Secured Convertible Promissory Note to be issued
in the aggregate principal amount of $500,000.00 (collectively, the “Senior
Note”), which Senior Note will be secured by all personal property of the Issuer
pursuant to a Security Agreement entered into on the date hereof.
Subordinate Creditor has previously purchased from Issuer a Secured Convertible
Promissory Note in the principal amount of $190,000.00 (the “Subordinate Note”),
which Subordinate Note is secured by all personal property of the Issuer
pursuant to a Security Agreement entered into on March 20, 2009.
Subordinate Creditor is an affiliate of the Issuer and will derive a substantial
benefit from the purchase of the Senior Note by the Senior Creditor.
The Senior Creditor is unwilling to purchase the Senior Note unless the
Subordinate Note is subordinated to the Senior Note and to all of the Issuer’s
obligations thereunder in the manner hereinafter set forth.
Accordingly, in consideration of the mutual covenants and agreements set forth
below, the parties agree as follows:
TERMS
1. Payment Subordination. Upon the occurrence and during the continuance of any
monetary default or any event of default under the Senior Note, the Subordinate
Creditor will not accept any payment made by the Issuer in respect of the
Subordinate Note until the Senior Note has been fully paid and satisfied. Senior
Creditor will have no right to demand payments already made to Subordinate
Creditor prior to any such default or event of default. The Subordinate Creditor
will not be deemed to have any knowledge of any such default or event of default
until it receives written notice thereof from the Senior Creditor.
2. Lien Subordination. Notwithstanding the terms or provisions of any agreement
or arrangement which any party may now or hereafter have with the Issuer or any
rule of law and irrespective of the time, order or method or attachment or
perfection of any security interest or the recordation or other filing in any
public record of any financing statement, any lien, encumbrance or security
interest in the collateral granted to the Senior Creditor by the Issuer, whether
or not perfected, or any other right, title or interest of the Senior Creditor
in such collateral now or hereafter held by the Senior Creditor or Subordinate
Creditor, are and will remain at all times senior to any lien, encumbrance or
security interest in the collateral granted to the Subordinate Creditor by the
Issuer, whether or not perfected, or any other right, title or interest of the
Subordinate Creditor in the collateral now or hereafter held by the Subordinate
Creditor.

 

 



--------------------------------------------------------------------------------



 



3. Priority of Payments. In case of any assignment by the Issuer for the benefit
of its creditors, any bankruptcy proceedings instituted by or against the
Issuer’s assets, and any dissolution or other winding up of the affairs of the
Issuer or of the Issuer’s business, and in all such cases respectively, the
authorized representatives and owners of the Issuer and any assignee, trustee in
bankruptcy, receiver, and other person or persons in charge are hereby directed
to pay the Senior Creditor the full amount owed under the Senior Note before
making any payments owed to Subordinate Creditor under the Subordinate Note.
4. Conversion Right; Effect of Conversion. The Senior Creditor agrees that
nothing herein will prevent Subordinate Creditor from exercising its conversion
rights under the Subordinate Note. Upon either (a) the conversion of the
Subordinate Note or (b) the conversion of the Senior Note, this Agreement will
terminate.
5. Covenants of Subordinate Creditor. The Subordinate Creditor hereby agrees
that so long as any sum remains outstanding on the Subordinate Note:
a. The Subordinate Creditor will simultaneously send to the Senior Creditor due
notice of all defaults under the Subordinate Note. The Senior Creditor will have
the right, but not the obligation, to cure any such default within ten (10) days
after the expiration of the applicable grace period permitted to the Issuer
under the Subordinate Note.
b. The Subordinate Creditor will not, without the prior written consent of the
Senior Creditor, take any Enforcement Action (hereinafter defined). For the
purposes of this Agreement, the term “Enforcement Action” will mean with respect
to the Subordinate Note, (i) the acceleration of all or any part of the
indebtedness evidenced by the Subordinate Note, (ii) the commencement of any
foreclosure proceedings, the exercise of any power of sale, or the obtaining of
a receiver with respect to, or the taking of possession or control of, any of
the Issuer’s property, (iii) the exercise of any rights of set-off or
recoupment, (iv) the commencement or joining in of any bankruptcy,
reorganization or insolvency proceedings against the Issuer under any federal or
state law, or (v) the taking of any other enforcement action against the Issuer.
c. The Subordinate Creditor will hold any collateral and proceeds thereof which
may come into Subordinate Creditor’s possession in trust for the Senior
Creditor, and will immediately turn over any such collateral and/or proceeds to
the Senior Creditor.
d. The Subordinate Creditor will not pledge, assign, hypothecate, transfer,
convey or sell the Subordinate Note or any interest in the Subordinate Note or
modify, waive or amend any of the terms or provisions of the Subordinate Note
Documents, without the prior written consent of the Senior Creditor.
6. Further Assurances. Each party hereto will cooperate fully with each other in
order to promptly and fully carry out the terms and provisions of this
Agreement. Each party hereto will from time to time execute and deliver such
other agreements, documents or instruments and take such other actions as may be
reasonably necessary or desirable to effectuate the terms of this Agreement.

 

2



--------------------------------------------------------------------------------



 



7. No Waiver. The failure of any party to insist in any one or more instances
upon performance of any terms or conditions of this Agreement will not be
construed as a waiver of future performance of any such term, covenant, or
condition, and the obligations of either party with respect to such term,
covenant, or condition will continue in full force and effect.
8. Right to Specific Performance. Each party hereto acknowledges that to the
extent that no adequate remedy at law exists for breach of its obligations under
this Agreement, in the event either party fails to comply with its obligations
hereunder, the other party will have the right to obtain specific performance of
the obligations of such defaulting party, injunctive relief or such other
equitable relief as may be available.
9. No Third Party Beneficiaries. No person, including, without limitation, the
Issuer, other than the parties hereto and their successors and permitted assigns
will have any rights under this Agreement.
10. Binding Effect. This Agreement will be binding upon and inure to the benefit
of the parties hereto and their respective successors and assigns.
11. Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction will, as to such jurisdiction only, be
ineffective only to the extent of such prohibition or unenforceability without
invalidating the remaining provisions of this Agreement or affecting the
validity or enforceability of such provision in any other jurisdiction. If any
provision of this Agreement is so broad as to be unenforceable, the provision
will be interpreted to be only as broad as is enforceable.
12. Titles. The titles and headings preceding the text of the sections of this
Agreement have been inserted solely for convenience of reference and do not
constitute a part of this Agreement or affect its meaning, interpretation, or
effect.
13. Entire Agreement. This Agreement contains the final, complete, and exclusive
expression of the understanding of the parties hereto with respect to the
transactions contemplated in this Agreement, and supersedes any prior or other
contemporaneous agreement or representation by or among the parties related to
the subject matter of this Agreement.
14. Amendment. This Agreement may not be amended, modified, or changed in any
respect and no waiver of any requirement hereof will be effective except by an
agreement in writing signed by the Subordinate Creditor and the Senior Creditor.

 

3



--------------------------------------------------------------------------------



 



15. Notices. All notices, requests, demands, claims and other communications
under this Agreement will be in writing. Any notice, request, demand, claim or
other communication under this Agreement will be deemed duly given if it is
sent: (a) by personal delivery, or (b) by commercial delivery or overnight
courier service that requires a signature as evidence of delivery, and, in each
case, addressed to the intended recipient as set forth below, or to any other or
additional persons and addresses as the parties may from time to time designate
in a writing delivered in a writing in accordance with this Section 15:
If to the Senior Creditor:
As set forth below the signature of the Senior Creditor on the signature page
hereof
If to the Subordinate Creditor:
Blue Moon Energy Partners LLC
1690 South Congress Avenue, Suite 200
Delray Beach, Florida 33445
Attn: Scott R. Silverman
16. Governing Law/Venue. The validity, construction, enforcement, and
interpretation of this Agreement are governed by the laws of the State of
Florida and the federal laws of the United States of America, excluding the laws
of those jurisdictions pertaining to resolution of conflicts with laws of other
jurisdictions. The Subordinate Creditor and the Senior Creditor (a) consent to
the personal jurisdiction of the state and federal courts having jurisdiction in
Palm Beach County, Florida, (b) stipulate that the proper, exclusive, and
convenient venue for any legal proceeding arising out of this Agreement is Palm
Beach County, Florida, for state court proceedings, and the Southern District of
Florida, for federal district court proceedings, and (c) waive any defense,
whether asserted by a motion or pleading, that Palm Beach County, Florida, or
the Southern District of Florida, is an improper or inconvenient venue.
17. Interpretation. Neither this Agreement nor any uncertainty or ambiguity in
this Agreement will be construed or resolved against any party, whether under
any rule of construction or otherwise. No party to this Agreement will be
considered the draftsman. The parties acknowledge and agree that this Agreement
has been reviewed, negotiated, and accepted by all the parties and their
attorneys and will be construed and interpreted according to the ordinary
meaning of the words used so as to fairly accomplish the purposes and intentions
of the parties.
18. Counterparts. This Agreement may be executed (including by facsimile
transmission) in two or more counterparts, each of which will be deemed to be an
original, but all of which together will constitute one and the same instrument.
19. Enforcement of Agreement. The parties agree that irreparable damage will
occur if any of the provisions of this Agreement are not performed in accordance
with its specific terms or are otherwise breached. It is therefore agreed that
the parties will be entitled to an injunction or injunctions to prevent breaches
of this Agreement and to specifically enforce the terms and provisions of this
Agreement in any court of the United States or any state having jurisdiction, in
addition to any other remedy to which they are entitled.
[The next page is the signature page.]

 

4



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
and year first above written.

            SUBORDINATE CREDITOR:

BLUE MOON ENERGY PARTNERS, LLC
      By:   /s/ William J. Caragol         Its: Manager              SENIOR
CREDITOR:

VERICHIP CORPORATION
      By:   /s/ Allison Tomek         Its: Secretary              Address for
Notices:
1690 South Congress Avenue
Suite 200
Delray Beach, Florida 33445
Attn: William J. Caragol  

 

5